Case 6:20-cv-00891-RBD-LRH Document 3 Filed 05/27/20 Page 1 of 9 PageID 8




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 ELVA BENSON,
 on behalf of herself and on behalf
 of all others similarly-situated,

        Plaintiff,
 v.                                                     CASE NO.: 6:20-cv-00891

 ENTERPRISE HOLDINGS, INC.,
 ENTERPRISE LEASING COMPANY OF
 FLORIDA, LLC, and ENTERPRISE LEASING
 COMPANY OF ORLANDO, LLC

       Defendants.
 ____________________________________/

                               CLASS ACTION COMPLAINT
                                (JURY TRIAL DEMANDED)

        Plaintiff, Elva Benson, on behalf of herself and on behalf of all others similarly situated,

 files this Class Action Complaint against Defendants, Enterprise Holdings, Inc., Enterprise

 Leasing Company of Florida, LLC and Enterprise Leasing Company of Orlando, LLC

 (“Defendants” or “Enterprise”). In sum, Defendants violated the Worker Adjustment and

 Retraining Notification Act, 29 U.S.C. § 2101 et seq. (the “WARN Act”) when it terminated

 Plaintiff and the putative class members without providing sufficient (or any) advance written

 notice. In further support thereof, Plaintiff alleges as follows:

                                 NATURE OF THE ACTION

        1.      This is a class action for the recovery by the Plaintiff, a former 34-year

 employee of Defendants, on her own behalf and on behalf of approximately hundreds of other

 similarly situated former employees (collectively the “Class”, as defined below), of damages
Case 6:20-cv-00891-RBD-LRH Document 3 Filed 05/27/20 Page 2 of 9 PageID 9




 in the amount of 60 days’ compensation and benefits for each of them by reason of the

 Defendants’ violation of their rights under the Worker Adjustment and Retraining Notification

 Act, 29 U.S.C. § 2101 et seq. (the “WARN Act”).

        2.      The Plaintiff and the other Class members were employees of Defendants who

 were terminated without cause on their part in or about April 27, 2020, as part of or as the

 reasonably expected consequence of a mass layoff or plant closing, which was effectuated by

 Defendants on or about that date.

        3.      Defendants failed to give the Plaintiff and the other Class members advance

 written notice of their termination and/or failed to “give as much notice as practicable.”

        4.      In fact, Defendants gave no advance written notice to Plaintiff or the putative

 class members. Instead, the written notice was given on April 27, 2020, although the letter

 was dated April 24, 2020, both of which occurred several days after Defendants engaged in a

 mass layoff of Plaintiff and the putative class members she seeks to represent.

        5.      In violation of the WARN Act, Defendants failed to provide as much written

 notice as was practicable under the circumstance surrounding the COVID-19 pandemic, and

 also failed to provide a statement of the basis for reducing the notification period to zero days

 advance notice.

        6.      Defendants could have but failed to evaluate the impact of COVID-19 upon its

 employees days prior to the mass layoff.

        7.      Not only that, Defendants had also furloughed Plaintiff in Mid-March because

 of COVID-19, meaning Defendants knew its business was suffering and, thus, knew a mass

 layoff was coming. But, furloughing employees for a few weeks, and then terminating their



                                            2
Case 6:20-cv-00891-RBD-LRH Document 3 Filed 05/27/20 Page 3 of 9 PageID 10




  employment without any advance written notice is not a substitute for -- and certainly does not

  comply with -- the WARN Act’s advance written notice requirement.

         8.      Moreover, the fact that Congress recently made available to Defendants and

  many other businesses nationwide millions of dollars in forgivable loans through the

  “Paycheck Protection Program,” but Defendants still opted to instead e in a mass layoff – and

  do so without any advance written notice to its employees -- only further underscores the

  severity of the WARN Act violations committed by Defendants.

         9.      Defendants’ failure to provide its employees with any advance written notice

  had a devastating economic impact on Plaintiff and the putative class members.

         10.     As a consequence, the Plaintiff and the other Class members are entitled under

  the WARN Act to recover from the Defendants their respective compensation and benefits for

  60 days, no part of which has been paid. Specifically, the class Plaintiff seeks to certify is

  defined as:

                 WARN Act National Class:
                 All former Enterprise employees throughout United States who
                 were not given a minimum of 60 days’ written notice of termination
                 and whose employment was terminated on or about April 27, 2020,
                 as a result of a “mass layoff” or “plant closing” as defined by the
                 Workers Adjustment and Retraining Notification Act of 1988.

                                        JURISDICTION

         11.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 1331

  and 29 U.S.C. § 2104(a)(5).

         12.     The violation of the WARN Act alleged herein occurred in this District.

         13.     Venue in this Court is proper pursuant to 29 U.S.C. § 2104(a)(5).




                                             3
Case 6:20-cv-00891-RBD-LRH Document 3 Filed 05/27/20 Page 4 of 9 PageID 11




                         THE PARTIES AND SUPPORTING FACTS

         14.     At all relevant times, Defendants were a business authorized to conduct

  business in the State of Florida.

         15.     At all relevant times, Defendants maintained an office or facility in Orlando,

  Florida (the “Facility”), at the Orlando International Airport where Plaintiff worked.

         16.     On information and belief, in or about April 2020, Defendants employed

  hundreds of people in Florida, and thousands across the nation.

         17.     Prior to her termination, Plaintiff worked for Defendants as a rental agent.

         18.     On April 27, 2020, Plaintiff received a written notice dated April 24, 2020

  terminating her employment effective April 30, 2020, without cause on her part, by the

  Defendants. However, Plaintiff had already been fired several days prior.

         19.     Upon information and belief hundreds of other employees working for

  Defendants were terminated without cause on their part as part of or as the reasonably expected

  consequence of the terminations (collectively, the “Class”).

         20.     Plaintiff brings this action on her own behalf and, pursuant to rules 23(a) and

  (b)(3) of the Federal Rules of Civil Procedure, on behalf of herself and the other members of

  the Class.

                                      THE CLAIM FOR RELIEF

         21.     At all relevant times, the Defendants employed 100 or more employees,

  exclusive of part-time employees, i.e., those employees who had worked fewer than 6 of the

  12 months prior to the date notice was required to be given or who had worked fewer than an

  average of 20 hours per week during the 90 day period prior to the date notice was required to



                                             4
Case 6:20-cv-00891-RBD-LRH Document 3 Filed 05/27/20 Page 5 of 9 PageID 12




  be given (the “Part-Time Employees”), or employed 100 or more employees who in the

  aggregate worked at least 4,000 hours per week exclusive of hours of overtime within the

  United States.

         22.       The terminations in or about April 27, 2020 of the employment of persons who

  worked at the various facilities for Defendants resulted in the loss of employment for at least

  50 employees excluding Part-Time Employees.

         23.       The terminations in or about April 27, 2020 of the employment of persons who

  worked at the Facility or as the reasonably foreseeable consequence of those terminations

  resulted in the loss of employment for at least 33% of the Facility’s employees excluding Part-

  Time Employees.

         24.       The Plaintiff and the other Class members were discharged without cause on

  their part in or about April 27, 2020 or thereafter as the reasonably expected consequence of

  the terminations that occurred on that date.

         25.       The Plaintiff and each of the other Class members experienced an employment

  loss as part of or as the reasonably expected consequence of the mass layoff and/or plant

  closing that occurred in or about April 27, 2020.

         26.       Prior to her termination, the Plaintiff and the other Class members did not

  receive written notice at least 60 days in advance of the termination of their employment, nor

  did they receive as much notice as practicable under the circumstances.

         27.       The Plaintiff and the other Class members constitute a Class within the meaning

  of Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure.




                                              5
Case 6:20-cv-00891-RBD-LRH Document 3 Filed 05/27/20 Page 6 of 9 PageID 13




           28.   Each of the other Class members is similarly situated to the Plaintiff with

  respect to his or her rights under the WARN Act.

           29.   Common questions of law and fact are applicable to all members of the Class.

           30.   The common questions of law and fact arise from and concern the following

  facts, among others: that all Class members enjoyed the protection of the WARN Act; that all

  Class members were employees of the Defendants who worked at the Facility; that the

  Defendants terminated the employment of all the members of the Class without cause on their

  part; that the Defendants terminated the employment of the members of the Class without

  giving them at least 60 days’ prior written notice as required by the WARN Act; that the

  Defendants failed to pay the Class members wages and to provide other employee benefits for

  a 60-day period following their respective terminations; and on information and belief, the

  issues raised by an affirmative defenses that may be asserted by the Defendants.

           31.   The Plaintiff’s claims are typical of the claims of the other members of the Class

  in that for each of the several acts of Defendants described above, the Plaintiff and the other

  Class members is an injured party with respect to his/her rights under the WARN Act.

           32.   The Plaintiff will fairly and adequately protect and represent the interests of the

  Class.

           33.   The Plaintiff has the time and resources to prosecute this action.

           34.   The Plaintiff has retained the undersigned counsel who have had extensive

  experience litigating WARN Act claims, employee rights’ claims and other claims in Federal

  court.




                                             6
Case 6:20-cv-00891-RBD-LRH Document 3 Filed 05/27/20 Page 7 of 9 PageID 14




         35.     The Class is so numerous as to render joinder of all members impracticable in

  that there are hundreds, if not thousands, of members of the Class.

         36.     The questions of law and fact common to the members of the Class predominate

  over any questions affecting only individual members.

         37.     A class action is superior to other available methods for the fair and efficient

  adjudication of the controversy.

         38.     No Class member has an interest in individually controlling the prosecution of

  a separate action under the WARN Act.

         39.     No litigation concerning the WARN Act rights of any Class member has been

  commenced.

         40.     Concentrating all the potential litigation concerning the WARN Act rights of

  the Class members in this Court will avoid a multiplicity of suits, will conserve judicial

  resources and the resources of the parties, and is the most efficient means of resolving the

  WARN Act rights of all the Class members.

         41.     On information and belief, the names of all the Class members are contained in

  Defendants’ books and records.

         42.     On information and belief, a recent residence address of each of the Class

  members is contained in Defendants’ books and records.

         43.     On information and belief, the rate of pay and the benefits that were being paid

  or provided by Defendants to each Class member at the time of his or her termination are

  contained in Defendants’ books and records.




                                             7
Case 6:20-cv-00891-RBD-LRH Document 3 Filed 05/27/20 Page 8 of 9 PageID 15




         44.     As a result of Defendants’ violation of the WARN Act, each Class member is

  entitled to recover an amount equal to the sum of: (a) his/her respective wages, salaries,

  commissions, bonuses and accrued pay for vacation and personal days for the work days in the

  60 calendar days prior to their respective terminations and fringe benefits for 60 calendar days

  prior to their respective terminations; and (b) his/her medical expenses incurred during the 60-

  day period following their respective terminations that would have been covered and paid

  under the Defendants’ health insurance plan had that plan provided coverage for such period.

         45.     Defendants failed to pay the Plaintiff and the other Class members for the

  Defendants’ violation of the WARN Act in an amount equal to the sum of or any part of the

  sum of (a) their respective wages, salary, commissions, bonuses and accrued pay for vacation

  and personal days for the work days in the 60 calendar days prior to their respective

  terminations and fringe benefits for 60 calendar days prior to their respective terminations; and

  (b) their medical expenses incurred during the 60 calendar days from and after the date of

  his/her termination that would have been covered under the Defendants’ benefit plans had

  those plans remained in effect.

         46.     Plaintiff hereby demands a jury trial of all issues that may be so tried.

         WHEREFORE, the Plaintiff demands judgment as follows:

         A.      In favor of the Plaintiff and each other Class member against the Defendants

  equal to the sum of: (a) wages, salary, commissions, bonuses, accrued pay for vacation and

  personal days, for 60 days; (b) pension, 401(k) contributions, health and medical insurance and

  other fringe benefits for 60 days; and (c) medical expenses incurred during the 60 day period

  following their respective terminations that would have been covered and paid under the



                                             8
Case 6:20-cv-00891-RBD-LRH Document 3 Filed 05/27/20 Page 9 of 9 PageID 16




  Defendants’ health insurance plans had coverage under that plan continued for such period, all

  determined in accordance with the WARN Act, 29 U.S.C. § 2104 (a)(1)(A).

         B.      Appointment of the Plaintiff as Class Representative;

         C.      Appointment of the undersigned as Class Counsel;

         D.      In favor of the Plaintiff for the reasonable attorneys’ fees and the costs and

  disbursements of prosecuting this action, as authorized by the WARN Act, 29 U.S.C. §

  2104 (a)(6).

         E.      Interest allowed by law;

         F.      Such other and further relief as this Court deems just and proper.

         Dated this 25th day of May, 2020.

                                                 Respectfully submitted,




                                                 BRANDON J. HILL
                                                 Florida Bar Number: 0037061
                                                 LUIS A. CABASSA
                                                 Florida Bar Number: 0053643
                                                 WENZEL FENTON CABASSA, P.A.
                                                 1110 North Florida Avenue, Suite 300
                                                 Tampa, FL 33602
                                                 Main No.: 813-224-0431
                                                 Direct No.: 813-379-2565
                                                 Facsimile: 813-229-8712
                                                 Email: lcabassa@wfclaw.com
                                                 Email: bhill@wfclaw.com
                                                 Email: gnichols@wfclaw.com




                                             9
